997 So. 2d 1117 (2008)
Carol Y. McNAIR, Appellant,
v.
Edgar DAFFIN, Cove Homes, and Cove Homes, Inc. and Ruth Austin and Willie Sanders, Appellees.
No. 1D08-2187.
District Court of Appeal of Florida, First District.
July 24, 2008.
Rehearing Denied November 26, 2008.
Carol Y. McNair, pro se, Appellant.
Rowlett W. Bryant, Panama City, for Appellees.
PER CURIAM.
Upon consideration of the appellant's response to the Court's order of May 7, 2008, the Court has determined that the appellant has failed to demonstrate that the April 28, 2008, notice of appeal timely invoked the Court's jurisdiction to review the Summary Final Judgment. Specifically, because the appellant's March 18, 2008, motion contains no certificate of service, the Court is unable to determine whether the motion was timely served pursuant to Florida Rule of Civil Procedure 1.530(b). Consequently, it is unclear whether the motion delayed rendition of the underlying final order. Fla. R.App. P. 9.020(h). Accordingly, the appeal is hereby dismissed.
DISMISSED.
BARFIELD, WEBSTER, and HAWKES, JJ., concur.